The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff is the owner of a lot fronting on the Carondelet walk. In the judicial proceedings instituted by the municipality for the opening of the said walk, a portion of the petitioner’s lot being necessary thereto, the whole of the petitioner’s lot was appraised at the sum of fourteen hundred dollars, under the act of 1832, for the opening of streets in New Orleans. Under the 5th section of said act, the said plaintiff abandoned his lot to the municipality. The tableau of assessment was afterwards homologated; and the judicial proceedings closed. In those proceedings, the plaintiff prayed for judgment against the municipality in conformity with the law ; and although the tableau has not been brought up before us, we presume that the proceedings were in conformity to the statute. Under this section of the act, by virtue of these proceedings the lot became the property of the corporation, which was thereby put in the place of the owner, who becomes the judgment creditor of the corporation.
The corporation had a right to take possession of the lot, which the petitioner had thus transferred; and as it is the act complained of by the petitioner in this suit, he has no action against the corporation on that account.
The other parties made defendant in this suit not having appealed, no change can be made in the judgment against them.
It is therefore decreed, that the judgment of the district court against the appellant, Municipality Number One, be annulled and reversed; the plaintiff’s petition, as to the appellant, being dismissed, with costs in both courts.